                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:15-CV-354-DJH

COMMONWEALTH OF KENTUCKY,                                                            Plaintiff,

v.

MARATHON PETROLEUM COMPANY LP, et al.,                                            Defendants.

                                Memorandum Opinion & Order

         In early 2018, the Commonwealth of Kentucky filed a motion to compel discovery and for

other relief (DN 124) under seal with an accompanying motion for leave to seal (DN 123) per

Local Rule 5.7. The defendants (collectively “Marathon”) did the same with their response (DNs

129, 130), and the Commonwealth did so again with its reply (DNs 131, 132).

         The Court has previously granted those three motions to seal. (See DN 136.) And today,

the Court resolved the underlying motion to compel. Because the parties’ briefs are sealed, that

order has also been docketed under seal.

         However, there is a “strong presumption in favor of openness regarding court records.”

Rudd Equip. Co., Inc. v. John Deere Construction & Forestry Co., 834 F.3d 589, 593 (6th Cir.

2016) (internal quotation mark omitted). Accordingly, the order will be UNSEALED in 45 days,

absent further order by the Court. If any party opposes unsealing the order, it shall file a motion

to seal, with citations to applicable law, within 14 days of this Order.




March 1, 2019

cc: Counsel of record
